Smith and Rubin, JJ.,
dissent in a memorandum by Rubin, J., as follows: On March 21, 1986, Kenneth Robinson, an off-duty correction officer, shot and wounded claimants following a traffic dispute. Two years previously, on April 14, 1984, while walking with the aid of crutches with his leg in a cast sometime after 2:00 a.m., Robinson shot and injured a dog, described by the owner as a "mixed German Shepherd” about 1 ^-years-old. Robinson alleged that the dog charged towards him as if to attack. The dog’s owner filed a complaint with the Police Department and the Correction Department, alleging that the shooting of the dog was unjustified and that Robinson had threatened to shoot him as well. Robinson notified the Correction Department that he had discharged his weapon. An unusual incident report was completed, which notes that Robinson’s statements concerning the episode were verified with officers of the 40th Precinct who had responded and investigated. The Department closed its investigation on June 25, 1984. Aside from this incident, Robinson’s employment record indicates merely excessive lateness and absence, two incidents of leaving his post without permission and one incident of insubordination.
In these personal injury actions, claimants argued that the State breached its duty of due care in hiring and training Robinson by failing to implement psychological screening procedures prior to the time the Department considered Robinson for appointment as a correction officer. The Court of Claims found that claimants failed to prove that the State was negligent.
Upon this appeal, claimants contend that the findings of the Trial Judge are against the weight of the evidence. However, a judgment in favor of a defendant will not be set aside "unless the evidence preponderated so greatly in plaintiff’s favor that the [trier of fact] could not have reached its *578conclusion on any fair interpretation of the evidence” (Pertofsky v Drucks, 16 AD2d 690). The preponderance of the credible evidence adduced at trial does not establish a breach of duty by the State. The evidence in support of claimants’ allegation consists of the vague testimony of their expert clinical psychologist, who testified only that "most agencies”—or at least a "significant” number—had adopted certain psychological screening and evaluation techniques by the time Robinson was hired. "The credibility of an interested witness, and the truthfulness and accuracy of his testimony, whether contradicted or not, are matters exclusively for the * * * triers of the facts” (supra). In addition, the record is devoid of evidence that the State, at the time of hiring, had any knowledge of Robinson’s propensity for the type of behavior which resulted in injury to claimants. It should be noted also that the record fails to indicate that a psychological evaluation, had one been conducted, would necessarily have revealed that the officer was so unstable as to disqualify him from employment by the Department.
Claimants’ contention that the State breached its duty to properly train Robinson is likewise refuted by the record, which indicates that he successfully completed the Department’s six-week basic training course. In addition, claimants have failed to indicate in what way additional training would have prevented the violence which erupted following the traffic altercation. Similarly, claimants have failed to demonstrate that the State failed to use reasonable care to "refrain from knowingly retaining in its employ a person with known dangerous propensities in a position that would present a foreseeable risk of harm to others” (Haddock v City of New York, 140 AD2d 91, 94, affd 75 NY2d 478). That the Department accepted Robinson’s version of the shooting of the dog represents merely its assessment of his credibility and does not denote negligence. Likewise, while the Department’s failure to conduct a more thorough investigation might reflect a certain insensitivity to the feelings of the dog’s owner, the situation is hardly analogous to an incident in which a human being is the target in a shooting. Finally, while the Department’s failure to sanction Robinson for carrying his firearm while on sick leave may indicate some unevenness in the enforcement of departmental regulations, it is quite irrelevant to the issue at hand. The unauthorized possession of a weapon does not invariably indicate a propensity for violence on the part of the person carrying it.
The majority attempt to impose liability on the State based *579not upon what the Correction Department actually knew about Robinson at the time of his assault on plaintiffs, but upon what might have been discovered had circumstances been different. If the Department had established psychological screening and evaluation of candidates prior to the time Robinson was hired, if the screening procedures were sufficiently effective to reveal his propensity for violence, if Robinson had not been hired or had been suspended based upon the results of his evaluation, if he had remained on suspension at the time of the altercation with plaintiffs, then their injuries might have been avoided. Similarly, if the Department had regarded the April 1984 shooting of the dog as indicative of Robinson’s propensity to act violently towards humans, if the Department had investigated the incident more thoroughly, if the departmental investigation had resulted in the suspension of Robinson’s employment or his privilege of carrying an off-duty weapon and if the suspension had remained in effect two years later when the altercation with claimants occurred, then, again, claimants’ injuries might have been avoided. However, the evidence simply does not suggest that the Department became aware of any dangerous propensity exhibited by Robinson so as to put the State on notice that he represented a threat to the public.
Accordingly, I conclude that claimants have failed to establish that the findings of the Trial Judge were against the weight of the evidence. Moreover, while the argument was not advanced on appeal, it appears that some or all of the acts asserted to constitute negligence in the hiring and retention of the correction officer involve the exercise of discretion and are therefore within the State’s governmental immunity (Mon v City of New York, 78 NY2d 309).